Citation Nr: 0121038	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  98-19 848A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


REMAND

The veteran served on active duty from October 1961 to March 
1967.  

I have reviewed the record and find that additional 
development is necessary prior to completion of appellate 
review.  In particular, I note that the most recent VA 
outpatient treatment records are dated in 1998.  A review of 
records of treatment from that time to the present would be 
helpful in determining the degree of disability currently 
demonstrated by the veteran.  

In addition, I note that the veteran's most recent 
examination was conducted in 1998 and failed to generate a 
complete diagnosis of the veteran's psychiatric disability.  
The recent record contains references to bizarre behavior and 
histrionic responses which have not been congruent with any 
specific diagnosis.  Moreover, while it is clear that service 
connection has been established for PTSD, the clinical record 
also shows other conditions that impact on the veteran's 
psychiatric disability picture.  In particular, it is noted 
that the veteran has been treated for substance abuse, 
including alcohol abuse, as well as for a personality 
disorder and bipolar disorder.  Thus, it is essential to 
obtain additional medical examination to reach a complete 
diagnosis and an assessment of the degree to which service-
connected disability compromises the veteran's psychiatric 
status.  

In view of the foregoing, this case is remanded to the RO for 
the following actions:  

1.  The RO should attempt to obtained all 
available reports of VA inpatient and 
outpatient treatment from 1998 through 
the present.  All evidence obtained 
should be associated with the veteran's 
claims folder.  

2.  The veteran should be afforded 
another VA examination to determine the 
current nature and severity of his 
service-connected psychiatric disability.  
All indicated special studies and test 
should be conducted to determine to what 
extent the veteran's service-connected 
PTSD contributes to his psychiatric 
disability picture.  In this regard, it 
should be noted that the veteran has been 
diagnosed with bipolar disorder, 
substance abuse, and a personality 
disorder.  To the extent possible the 
examiner is requested to distinguish the 
psychiatric symptoms that are related to 
the service-connected PTSD from those 
symptoms associated with nonservice-
connected diagnoses.  Furthermore, in 
view of numerous references to histrionic 
and bizarre responses from the veteran it 
may be necessary to conduct some 
psychological testing to assess more 
accurately the extent of the service-
connected disability.  Finally, the 
examiner is requested to reach a complete 
diagnosis and to include a Global 
Assessment Functioning score as it 
pertains to service-connected disability 
only.  The claims folder should be 
available to the examiner for use in 
studying the case.  

3.  During the pendency of the veteran's 
appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA) was enacted, as Public 
Law No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  This new statute amended and 
clarified VA's duty to assist claimants 
in the development of the facts relevant 
to their claims, and is applicable to 
claims pending at the time of its 
enactment, including the present claims 
before the Board.  Accordingly, the RO 
must assess whether the development of 
the veteran's claims and appeal has been 
sufficient to meet the enhanced 
obligations embodied in the VCAA.  

4.  The RO then should review the 
veteran's claim for an increased rating 
for PTSD in light of the additional 
development.  If the benefits sought on 
appeal are not granted, then the veteran 
and his representative should be provided 
with a supplemental statement of the 
case.  

After he and his representative have been given an 
opportunity to respond, the case file should be returned to 
the Board for further appellate review, if necessary.  The 
purpose of this REMAND is to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2000).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


